Title: From Thomas Jefferson to John Ross, 30 April 1794
From: Jefferson, Thomas
To: Ross, John



Dear Sir
Monticello Apr. 30. 1794.

Your favor of the 7th. inst. has been duly received. Having occasion this day to order the shipment of some tobacco from Richmond (where nothing can be sold for cash) to Mr. Lownes of Philadelphia, for other purposes, I enable him on receipt of it to pay you the balance mentioned in your letter, for which and all other friendly attentions accept my renewed thanks. Among the recollections which I shall continue to cherish is that of the esteem I had entertained for yourself, and endeavored to cultivate whenever my harrassed condition would permit it. I am now enjoying in full draughts those rural scenes which you only sip at occasionally, and they are not the less relished by a great deal of active industry and exercise. With my best respects to Mrs. Ross, and every wish for your happiness, I am Dear Sir with sincere esteem & respect Your friend & Servt

Th: Jefferson

